  ..
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                 v.                                   (For Offenses Committed On or After November 1, 1987)
                Adys Ernesto Avelar-Rivera
                                                                         Case Number:        18-cr:07193-JAH-1
                                                                      Paul D Turner
                                                                      Defendant's Attorney
REGISTRATION NO.                  35891359
 o-                                                                                                         FEB 0 8 2019
THE DEFENDANT:
 1Z1   admitted guilt to violation of allegation(s) No.      One                                      CLERK, U.S. DISTRICT COURT
                                                                                                                'I'    •



 D     was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
                1                     nv 1, Committed a federal, state, or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                            . John A. Houston
                                                                            TED STATES DISTRICT JUDGE




                                                                                                               l 8-cr-07193-JAH-1
..    '


4AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                  Adys Ernesto Avelar-Rivera                                             Judgment - Page 2 of 5
CASE NUMBER:                18-cr-07193-JAH-1

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four months concurrently with sentence in case 18cr4513-JAH




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D        The court makes the following recommendations to the Bureau of Prisons:




 D        The defendant is remanded to the custody of the United States Marshal.

 D        The defendant shall surrender to the United States Marshal for this district:
          D    at                                              on
          D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
          Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                         RETURN

 I have executed this judgment as follows:

          Defendant delivered on


 at       ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                   DEPUTY UNITED STATES MARSHAL



                                                                                                     l 8-cr-07193-JAH-1
    4AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                     Adys Ernesto Avelar-Rivera                                                                    Judgment - Page 3 of 5
    CASE NUMBER:                   18-cr-07193-JAH-1

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Two years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
        substance abuse. (Check, if applicable.)
        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
        Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
        The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D       seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
        resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D       The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

         If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
      1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
      2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
      3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
      4)    the defendant shall support his or her dependents and meet other family responsibilities;
      5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
      6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
      7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
            unless granted permission to do so by the probation officer;
      10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
      13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
             with such notification requirement.




                                                                                                                                   l 8-cr-07193-JAH-1
. ..
4AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:            Adys Ernesto Avelar-Rivera                                   Judgment - Page 4 of 5
CASE NUMBER:          18-cr-07193-JAH-1

                               SPECIAL CONDITIONS OF SUPERVISION


   1. The defendant shall comply with the rules and regulations of the United States Probation
      Office and General Order 05-02.


   2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant
      shall submit to one drug test within 15 days of release from imprisonment and at least two
      periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
      Probation Officer.


    3. The defendant shall participate in an outpatient substance abuse treatment and counseling
       program that includes urinalysis, breath and/or sweat patch testing, as directed by the
       Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
       abusing prescription medications during the period of supervision.


    4. During the course of supervision, the Probation Officer, with the agreement of the defendant
       and defense counsel, may place the defendant in a residential drug treatment program
       approved by the United States Probation Office for treatment of narcotic addiction or drug
       dependency, which may include counseling and testing, to determine if the defendant has
       reverted to the use of drugs, and the defendant shall reside in the treatment program until
       discharged by the Program Director and Probation Officer.


    5. As directed by the Probation Officer, the defendant shall pay all or part of the costs of
       treating the defendant's drug dependency to the aftercare contractor during the period of
       community supervision, pursuant to 18 U.S.C. § 3672. The defendant shall provide payment
       and proof of payment as directed by the Probation Officer.


    6. During the period of community supervision, the defendant shall pay the special assessment
       in accordance with this judgment's orders pertaining to such payment.


    7. The defendant shall comply with the immigration rules and regulations of the United States,
       and if deported from this country, either voluntarily or involuntarily, not reenter the United
       States illegally. The defendant is not required to report to the Probation Office while residing
       outside of the United States; however, within 72 hours of release from any custody or any
                                                                                     l 8-cr-07193-JAH-1
.     ..
    4AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:            Adys Ernesto Avelar-Rivera                                    Judgment - Page 5 of 5
    CASE NUMBER:          l 8-cr-07193-JAH-1

           reentry to the United States during the period of Court-ordered supervision, the defendant
           shall report for instructions to the United States Probation Office located at: United States
           Court House, 312 North Spring Street, Room 600, Los Angeles, California 90012.


       8. The defendant shall not obtain or possess any driver's license, Social Security number, birth
           certificate, passport, or any other form of identification in any name, other than the
           defendant's true legal name; nor shall the defendant use, for any purpose or in any manner,
           any name other than his true legal name or names without the prior written approval of the
           Probation Officer.


       9. The defendant shall cooperate in the collection of a DNA sample from the defendant.


        10. The defendant shall not associate with anyone known to him to be a Mara Salvatrucha (MS -
            13) gang member and others known to him to be participants in the Mara Salvatrucha (MS -
            13) gang's criminal activities, with the exception of his family members. He may not wear,
            display; use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets,
            shoes, or any other clothing that defendant knows evidence affiliation with the Mara
            Salvatrucha (MS - 13) gang, and may not display any signs or gestures that defendant knows
            evidence affiliation with the Mara Salvatrucha (MS - 13) gang.


        11. As directed by the Probation Officer, the defendant shall not be present in any area known to
           him to be a location where members of the Mara Salvatrucha (MS - 13) gang meet and/or
           assemble.




                                                                                          18-cr-07193-JAH-1
